FILED
                             NOT FOR PUBLICATION                             OCT 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CRISONTO RODAS-CALDERON,                         No. 09-72280

               Petitioner,                       Agency No. A072-978-471

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD Circuit Judges.

       Crisonto Rodas-Calderon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      The agency found Rodas-Calderon ineligible for asylum because he

previously applied for asylum and that application was denied. See 8 U.S.C.

§ 1158(a)(2)(C). The record does not compel the conclusion that he established

changed circumstances materially affecting his eligibility such that he was not

barred from applying for asylum again. See 8 U.S.C. § 1158(a)(2)(D); Ramadan v.

Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per curiam); see also

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”).

      Substantial evidence supports the IJ’s finding that Rodas-Calderon failed to

demonstrate he was or would be persecuted on account of a protected ground. See

Parussimova, 555 F.3d at 740-41. Accordingly, his withholding of removal claim

fails. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Finally, substantial evidence also supports the IJ’s adverse credibility

determination based on the omission of the events leading up to Rodas-Calderon’s


                                          2                                      09-72280
most recent departure from Guatemala. See Shrestha, 590 F.3d at 1040-44

(adverse credibility determination was reasonable under the Real ID Act’s “totality

of the circumstances”). And, because Rodas-Calderon fails to point to any other

evidence that shows it is more likely than not he would be tortured if returned to

Guatemala, his CAT claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          3                                    09-72280